Citation Nr: 1547029	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  14-06 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for a low back condition.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1972 to December 1974, from August 1975 to August 1981 and from October 1981 to August 1993. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.

In September 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss is not related to service.

2. At a September 2014 hearing, and prior to the promulgation of a decision in the appeal, the Veteran, through his representative, withdrew his appeal as to the issue of entitlement to service connection for a low back condition.


CONCLUSIONS OF LAW


1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.385 (2015).

2. The criteria for withdrawal of the issue of entitlement to service connection for a low back condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Notice was provided in a January 2008 letter.  Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist the Veteran in the development of the claim.  The RO has obtained service treatment, and post-service treatment records.  The Veteran's records from the Social Security Administration have been obtained.  The Veteran was afforded a VA examination in April 2013.  The Board finds that this examination adequate; as it was conducted by a medical professional, who reviewed the claims file, solicited history from the Veteran, performed a thorough examination, and provided an opinion supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Thus, the Board concludes that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established by chronicity and continuity of symptomatology.  38 C.F.R. § 3.303(b).  Certain chronic diseases may be presumptively service connected if they manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Continuity of symptomatology is required only where the condition noted during service or in the applicable presumptive period is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The provisions of § 3.303(b) only apply to the list of chronic disabilities identified under § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, consistency with other evidence of record, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's service medical records from his period of active duty do not show any complaints, treatment, or diagnosis of hearing loss.  Clinical evaluations of the ears conducted throughout service (September 1972, November 1974, January 1982, August 1984, October 1988, December 1989, March 1991, July 1993, and January 2003) were normal and audiometric testing showed normal hearing.  On a December 1989 and January 2003 Reports of Medical History, the Veteran answered "no" to whether he "ever had or have you now" ear trouble or hearing loss.  

Post-service treatment records show complaints of decreased hearing and treatment with hearing aids.

The Veteran was afforded a VA examination in April 2013.  The Veteran reported that his military occupational specialty was an administrator, cook and recruiter.  After military service, the Veteran worked as a driver and a Verizon customer service representative.  He denied any recreational noise exposure.  He claimed that he was exposed to military noise while he spent time on two aircraft carriers and slept underneath the jet runways.  He denied use of hearing protection.  The VA examiner diagnosed sensorineural hearing loss and opined that it is less likely than not that the Veteran's hearing loss is related to his military service.  In providing this opinion, the examiner noted that the Veteran's hearing was normal in service and at the time of retirement.  There was no evidence of repeatable changes in hearing during service.  The examiner also noted that the Veteran's military occupational specialty was not consistent with high probability noise exposure and that his current hearing loss does not resemble a noise induced hearing loss in configuration.  

The April 2013 VA examination report shows bilateral hearing loss in accordance with 38 C.F.R. §3.385.  The Veteran contends that his bilateral hearing loss was caused by exposure to noise through aircraft carriers and jet runways.  The Board finds no reason to doubt the Veteran's credibility and in-service acoustic trauma is conceded.  38 U.S.C.A. § 1154(a). 

However, despite the Veteran's current disability and noise exposure in service, the Board finds that there is no competent evidence linking the Veteran's hearing loss to acoustic trauma sustained in service.

The Veteran's service treatment records do not show any complaints of hearing loss in service.  Furthermore, post-service evidence does not attribute the Veteran's hearing loss to acoustic trauma during service.  The April 2013 VA examiner opined that the Veteran's bilateral hearing loss is less likely as not caused by or the result of acoustic trauma.  In providing an opinion, the examiner noted that the Veteran's hearing was normal in service and at the time of retirement.  The examiner also noted that the Veteran's hearing loss does not resemble a noise induced hearing loss in configuration.  The Board finds this opinion to be highly probative.  See Nieves-Rodriguez, 22 Vet. App. at 295.  The examiner is an audiologist who possesses the necessary education, training, and expertise to provide the requested opinion.  In addition, the examiner's opinion is supported by rationale. 

The only other evidence in the record concerning the etiology of the Veteran's hearing loss is statements from the Veteran.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

Service connection is also not warranted on a presumptive basis, as there is no evidence suggesting that the Veteran's hearing loss manifested within one year of service separation.  38 C.F.R. § 3.307.  Service connection is not warranted under 38 C.F.R. § 3.303(b), as there is no evidence showing that the Veteran's hearing loss manifested in service, or that the Veteran had hearing loss during service or a continuity of symptoms after service. 

Without competent and credible evidence of an association between the Veteran's condition and his active duty, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's service connection claim, the benefit-of-the-doubt rule does not apply, and the Veteran's service connection claim for bilateral hearing loss is denied.  38 U.S.C.A §5107.

III. Withdrawal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the September 2014 hearing, the Veteran's representative requested to withdraw the appeal as to the issue of entitlement to service connection for a low back condition. Therefore, there remains no allegation of errors of fact or law for appellate consideration in regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal for the issue of entitlement to service connection for a low back condition. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

The appeal of the issue of entitlement to service connection for a low back condition is dismissed.




____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


